Citation Nr: 9934612	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  95-01 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Horacio A.  Villarete


WITNESSES AT HEARING ON APPEAL

The appellant and son



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had recognized service from September 1946 to May 
1949 as a "New" Philippine Scout.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
August 1993 rating determination by the Manila, Philippines, 
Regional Office (RO).  The case returns to the Board 
following the completion of development made pursuant to a 
December 1998 remand.

In June 1999 entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C. § 1318 
was denied.  This determination has not been appealed.  


FINDINGS OF FACT

1.  The veteran's service medical records are not available, 
having presumably been destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.

2.  All efforts to reconstruct the veteran's service and 
post-service medical history have been undertaken by VA to 
the extent possible.

3.  The veteran died on February [redacted], 1989 at the age 
of 61, as a result of cardiorespiratory arrest due to hypostatic 
pneumonia secondary to arteriosclerotic heart disease and 
coronary heart disease.  

4.  During his lifetime, the veteran was not service 
connected for any disability.

5.  There is no medical evidence of a nexus between the 
disability which caused the veteran's death and service.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran died on February [redacted], 1989.  According to 
the official death certificate, the cause of death was 
cardiorespiratory arrest due to hypostatic pneumonia 
secondary to arteriosclerotic heart disease and coronary 
heart disease.  An autopsy was not performed.  At the time of 
his death, service connection had not been established for 
any disability.  In August 1993, service connection for cause 
of the veteran's death was denied.

The RO has attempted to obtain service medical records.  On a 
VA Form 70-3101, which was received at the RO in March 1993, 
the NPRC indicated that no medical or clinical records were 
on file and that the absence of these reports was fire-
related.  

The record also consists of affidavits dated in March 1993 in 
which relatives and fellow servicemen attest to the fact that 
the veteran was hospitalized in February 1947 and again in 
November 1948 for treatment of a cardiorespiratory ailment, 
which the veteran later realized was a heart-related disease.  
They also noted that after service the veteran frequently 
complained of chest pains and dizziness which compelled him 
to seek emergency treatment at a local hospital.  

In March 1993, the appellant submitted NA Form 13055, Request 
For Information Needed To Reconstruct Medical Data (NA Form 
13055), and reported the veteran was assigned to the 156th 
Ord. Tire Rep. Co. and was treated for cardiorespiratory 
ailments in February 1947 and November 1948 at the U.S. Army 
Hospital at Fort McKinley in Manila. 

In this case, the pertinent post-service medical evidence 
consists of a report from Our Lady Of Fatima Hospital which 
shows the veteran was hospitalized in February 1984 with flu-
like symptoms treated as a case of viral hepatitis.  Records 
from St. Luke's Hospital show the veteran was hospitalized in 
June 1984 for a liver abscess and a report from the 
Philippine Health Department shows the veteran was 
hospitalized in June 1987 for essential hypertension.  

A subsequent Form 70-3101, received by the RO in July 1993, 
notes that a search of sick reports, outpatient treatment 
records from September 17, 1947 to December 1948, and morning 
reports from February 1947 and November 1948 fail to list the 
veteran.  A January 1994 VA Form 70-3101 shows that a search 
of sick reports and morning reports from the 156th Ord. Tire 
Rep. Co. from April 1 to May 12, 1949 contain no remarks 
regarding the veteran.  Furthermore, sick reports and morning 
reports for the veteran's Company were discontinued from May 
13 to June 1, 1949.

A June 1996 statement from O. Bruselas, M.D. indicates the 
veteran was treated for a cardiorespiratory ailment in July 
1956.  But, clinical records were not available because they 
were destroyed in a typhoon.

With regard to any further development of the veteran's 
claim, the Board notes that at the July 1998 travel board 
hearing the appellant testified that she first met the 
veteran in 1953 and was not aware of any medical problems 
that he was having at that time.  She testified that shortly 
after they were married the veteran told her he had been 
hospitalized in service.  The appellant's son gave additional 
supportive testimony on her behalf.  

In December 1998, the Board remanded the case for an 
additional attempt to locate records of the reported 
treatment from February 1947 to November 1948 at the Fort 
William McKinley Army Hospital in Manila.  Subsequent 
attempts by the RO to obtain this information were 
unsuccessful as no further records were available.  


Analysis

In a case where the veteran's service medical records are 
presumed destroyed, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule, is heightened.  O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991); Pruitt v. Derwinski, 2 
Vet.App. 83, 85 (1992).  The Board must point out, however, 
that it does not read into O'Hare the presumption that the 
missing medical records would, if they still existed, 
necessarily support the appellant's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet.App. 64 (1995).  Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet.App. 46 (1996).

The United States Court of Veterans Appeals - now the United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a veteran's service medical records are lost or 
destroyed, VA has a duty to advise the veteran of alternative 
methods to assist him in supporting his claim.  Garelo v. 
Derwinski, 2 Vet.App. 619 (1992); Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  In the present case, the appellant was 
advised of alternative methods in correspondence sent to her 
from the RO in March 1993.  To that end, lay statements and 
private treatment records were associated with the claims 
folder, and a travel board hearing was held.  Pursuant to the 
Board's subsequent remand, the RO again attempted to locate 
records of reported inservice medical treatment, to no avail.  
The Board believes that the evidentiary record has been 
developed to the extent possible, and that further efforts 
would likely prove to be fruitless.  While it is unfortunate 
that the veteran's service medical records are unavailable, 
the appeal must be decided on the evidence of record.  

The appellant is seeking service connection for the cause of 
the veteran's death.  The legal question to be answered 
initially is whether she has presented evidence of a well-
grounded claim; that is, a claim that is plausible.  If she 
has not presented a well-grounded claim, her appeal must fail 
and there is no duty to assist her further in the development 
of this claim because such development would be futile.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  As will be 
explained below, the Board finds that the appellant's claim 
is not well grounded.

For a claim of service connection for the cause of the 
veteran's death to be well grounded, there must be competent 
medical evidence that an established service-connected 
disorder caused or contributed to death, or medical evidence 
that the conditions involved in death are linked to service 
or to an established service-connected condition.   Ruiz v. 
Gober, 10 Vet. App. 352 (1997); Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), aff'd 9 Vet. App. 40 (1996).

A surviving spouse of a veteran is entitled to dependency and 
indemnity compensation if the evidence shows that a service-
connected disability either caused or contributed 
substantially or materially to the cause of death.  38 
U.S.C.A. § 1310 (West 1991 & Supp. 1999); 38 C.F.R. § 3.312 
(1999).  To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause of death, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.312(a), (b), (c)(1) (1999).

In this case, the appellant's claim is not well grounded 
because the record does not establish a nexus between the 
cause of the veteran's death and service.  That is, the 
evidence of record fails to link the veteran's death in 1989 
by cardiorespiratory arrest due to hypostatic pneumonia 
secondary to arteriosclerotic heart disease and coronary 
heart disease with his recognized service which terminated in 
1949. 

Although the veteran's service medical records are not 
available, none of the post-service medical reports suggest 
that his cause of death was incurred in or aggravated by 
service.  In addition, even though a physician stated that 
the veteran had received treatment at the clinic for a 
cardiorespiratory ailment in July 1956, in-service occurrence 
may not be presumed.  Even assuming he had received treatment 
for a cardiorespiratory ailment in July 1956, the record 
still does not show that the disorder was manifest to a 
compensable degree within a year after service.  No clinical 
data substantiating the foregoing is of record, as the 
records were destroyed in a typhoon and the post-service 
clinical data does not attribute the cause of the veteran's 
death to service or any events from service.  In this case, 
the record merely shows that the veteran may have received 
treatment in July 1956 for a cardiorespiratory ailment and 
that he died as a consequence of cardiorespiratory arrest due 
to hypostatic pneumonia secondary to arteriosclerotic heart 
disease and coronary heart disease, forty-years after 
service.  As such, the record fails to establish any 
relationship between the cause of the veteran's death and 
service.

Where the evidence of record does not establish a nexus 
between service and the veteran's cause of death, that claim 
is not well grounded.  Carbino v. Gober, 10 Vet.App. 507 
(1997); Ramey, supra.  While the appellant's testimony and 
the affidavits of fellow servicemen and relatives have been 
considered, their statements do not constitute competent 
medical evidence of causality, since, as laymen, they are not 
competent to give a medical opinion on diagnosis or etiology 
of a disorder.  LeShore v. Brown, 8 Vet. App. 406 (1995); 
Dean v. Brown, 8 Vet.App. 449 (1995).  Since there is no 
competent evidence that the veteran's terminal illness was 
incurred in service, or is related to any event of service, 
the Board finds that the appellant has not met the initial 
burden of presenting evidence of a well-grounded claim for 
service connection for the cause of the veteran's death as 
imposed by 38 U.S.C.A. § 5107(a).  As claims that are not 
well grounded do not present a question of fact or law over 
which the Board has jurisdiction, this claim must be denied.  
Boeck v. Brown, 6 Vet.App. 14 (1993).


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

